Citation Nr: 1704385	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  14-12 024	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to death pension.

2.  Entitlement to service connection for pulmonary fibrosis, for purposes of accrued benefits. 

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to June 1954.  He died in July 2009.  The appellant filed a claim for Dependency and Indemnity Compensation (DIC), death pension, and accrued benefits by a surviving spouse in October 2009.  The appellant is the Veteran's surviving spouse. 

These matters come before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to service connection for pulmonary fibrosis for accrued benefits purposes and entitlement to service connection for the cause of the Veteran's death.  The RO denied entitlement to death pension in a May 2010 letter. 

Jurisdiction was subsequently transferred to the RO in Phoenix, Arizona.

In January 2017, the appellant testified during a video teleconference hearing before the undersigned, and a transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  At the January 2017 Board hearing, which was prior to the promulgation of a decision in the appeal, the appellant withdrew her appeal as to the issue of entitlement to death pension.

2.  The Veteran died in July 2009.  His death certificate lists the immediate cause of his death as cardiac failure due to atherosclerotic cardiovascular disease; pulmonary fibrosis was listed as the other significant condition that contributed to his death. 

3.  At the time of his death, the Veteran was not service connected for any disability.

4.  The evidence is at least evenly balanced as to whether the Veteran's pulmonary fibrosis is related to service. 

5.  The Veteran's pulmonary fibrosis contributed substantially or materially to the Veteran's death.


CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal of the denial of entitlement to death pension have been met.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.204  (2016).

2.  Resolving all reasonable doubt in the appellant's favor, the Veteran's pulmonary fibrosis was due to injury (specifically, exposure to asbestosis) incurred during his active service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.1000 (2016).

3.  The criteria for service connection for the cause of the Veteran's death are met.  
38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of death pension claim

At her January 2017 Board hearing, the appellant indicated that she was withdrawing her appeal as to the issue of entitlement to death pension.  As this appeal was withdrawn on the record at a hearing, the Board does not have jurisdiction over it and it must be dismissed.  38 U.S.C.A. § 7105 (d)(5); 38 C.F.R. § 20.204.

II.  Service connection

The Veteran filed a claim for service connection for pulmonary fibrosis, claimed as due to asbestosis exposure in May 2009, just prior to his death in July 2009.  This claim is now being pursued by the appellant, his surviving spouse.  She alleges that the Veteran was exposed to asbestosis while conducting duties as a fire control technician and participation in refitting the USS Hale.

The law and regulations governing claims for accrued benefits provides that, upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121 ; 38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 (1996). 

Although the appellant's claim for accrued benefits in this appeal is separate from the claim for service connection that the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the claim for service connection and, by statute, the appellant takes the Veteran's claim as it stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

The evidence in the file must establish entitlement to the benefit sought in an accrued benefits case at the date of death. 38 U.S.C.A. § 5121(a).  See Ralston v. West, 13 Vet. App. 109, 113 (1999) (entitlement to accrued benefits must be determined based on evidence that was either physically or constructively in the file at the time of the veteran's death).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  In order to prevail on the issue of service connection for any particular disability, there must generally be a showing of the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

The Veteran died in July 2009.  His death certificate lists the immediate cause of his death as cardiac failure due to atherosclerotic cardiovascular disease and pulmonary fibrosis was listed as the other significant condition that contributed to his death. 

Service personnel records reflect that the Veteran served aboard the USS Hale from March 1952 to May 1954.  The RO determined that based on the Veteran's occupational specialty as an Instrument man and as a Fire Control Technician aboard the USS Hale and his work on refitting the ship, his occupations are shown to be "highly probable" in regard to asbestos exposure.  Thus, the RO conceded the Veteran's exposure to asbestos during his service.

In this case, there is a diagnosis of pulmonary fibrosis and exposure to asbestosis during service is conceded, the remaining question is whether there is a relationship between the two.  However, there are conflicting opinions on whether the Veteran has asbestosis and whether his pulmonary fibrosis is related to his conceded in-service asbestos exposure. 

A June 2005 private treatment records reflects that Dr. J.H. noted the Veteran's report of work in a shipyard with asbestos exposure.  The physician noted that the Veteran's chest x-ray showed fibrosis and opined, "almost certainly this is asbestosis."

Private treatment records dated May 2006 to May 2009 from Dr. J.H. also reflects that the Dr. J.H. provided a diagnosis of pulmonary fibrosis, also referred to as severe interstitial lung disease, severe pulmonary asbestosis, and end-stage COPD interstitial lung disease, and concluded that it was secondary to asbestos exposure.  
An October 2006 private treatment record from Dr. R.M. noted chief complaints of dyspnea, interstitial emphysema vs. asbestos, and that the Veteran has "bilateral interstitial infiltrate as associated with very extensive differential diagnosis [illegible] asbestos."  In September 2008, Dr. R.M. provided a diagnosis of dyspnea secondary to idiopathic interstitial lung disease, most likely idiopathic and a notation of "not asbest. history of bronchi."

A March 2010 VA examiner opined that the Veteran did not have obvious asbestosis and that it is far more likely that his pulmonary fibrosis was idiopathic fibrosis.  The rationale provided was that pulmonary fibrosis is a disease of unknown etiology most of the times, the CT scan cited is comparable with pulmonary fibrosis, but not consistent with asbestosis, which can lead to extensive pulmonary scarring, but is associated with pleural disease most of the times.

The Board notes, however, the March 2010 VA examiner's rationale that pulmonary fibrosis has an unknown etiology and that asbestosis exposure does not lead to pulmonary fibrosis is in contrast to the guidelines governing claims for service connection for asbestos-related diseases contained in VA's Adjudication Procedures Manual.  Specifically, the Manual acknowledges that inhalation of asbestos fibers may produce fibrosis, including interstitial pulmonary fibrosis or asbestosis, tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  VBA Manual M21-1, IV.ii.2.C.2.b.  Therefore, the March 2010 VA opinion is entitled to little probative weight, as it did not address this or Dr. J.H.'s conflicting opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  The Board also notes that Dr. R.M.'s September 2008 notation of "not asbest. history of bronchi" is also entitled to less probative weight, as is did not provide further rationale and it is unclear whether he was referring to the Veteran's dyspnea or pulmonary fibrosis.  Furthermore, Dr. J.H's conclusion that the Veteran's pulmonary fibrosis is secondary to asbestosis exposure and that he has asbestosis was based on extensive treatment of the Veteran as well as imaging studies obtained, and thus are entitled to substantial probative weight. 

Here, although there are conflicting opinions regarding the diagnosis of asbestosis and whether the Veteran's pulmonary fibrosis is related to his conceded in-service exposure to asbestosis, the medical opinions of Dr. J.H. are at least as probative as the negative VA nexus opinion and other evidence of record.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for pulmonary fibrosis, for purposes of accrued benefits, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


III. Cause of Death

Pursuant to 38 U.S.C.A. § 1310, Dependency and Indemnity Compensation (DIC) is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See Darby v. Brown, 10 Vet. App. 243, 245 (1997).

The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.  

As determined above, the Veteran's pulmonary fibrosis/interstitial lung disease is attributed to his active service and pulmonary fibrosis was listed as the other significant condition that contributed to the Veteran's death, as reflected on his death certificate.  Significantly, VA's Adjudication Manual instructs that there is a reasonable possibility of service-connected death if the death certificate lists one of the Veteran's service connected disabilities as a contributory cause of death, and that DIC should be granted when the contributory cause of death listed on the death certificate matches one or more of the deceased Veteran's service connected disabilities.  See M21-1, IV.iii.2.A.1.a,b (updated July 31, 2015).  Therefore, as the evidence reflects that pulmonary fibrosis contributed substantially and materially to the Veteran's death, and the Board has granted service connection for this disability in the decision above, entitlement to service connection for the cause of the Veteran's death is warranted.  



ORDER

The claim for entitlement to death pension is dismissed.

Service connection for pulmonary fibrosis, for purposes of accrued benefits, is granted. 

Service connection for the cause of the Veteran's death is granted.





______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


